DETAILED ACTION
	For this action, Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 11, upon which the remaining claims are dependent, recite a dissolution water; however, said claims are considered indefinite because the claim language is unclear what may be considered dissolution water to read on the claim.  Both Claims 1 and 11 recite “treated water filtered through the separation membrane as dissolution water”, yet the claim language also indicates that the dissolution water must also be treated with dissolved ozone gas.  For instance, Claim 1 appears to suggest that the dissolution water is the treated water stored within the ozone water generation tank. Additionally, both claims require that the second process (Claim 11) or treatment of the water with a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 9-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga et al. (herein referred to as “Yasunaga”, US Pat Pub. 2017/0182465; found in IDS filed 10/12/2020) in view of Moncrief, III et al. (herein referred to as “Moncrief”, US Pat Pub. 2015/0232357).
Regarding instant Claim 1, Yasunaga discloses a membrane cleaning device for cleaning, with ozone water, a separation membrane for filtering treatment target water (Abstract; ozone containing bubbles used for filtered water during backwash treatment of membrane), the membrane cleaning device comprising: an ozone water generation tank which stores treated water filtered through the separation membrane as dissolution water, and dissolves ozone gas in the dissolution water, to generate ozone water (Figure 12; Paragraph [0059]; Paragraph [0123]; water from membrane separation device 2 is stored in ozone mixing tank 5, ozone is introduced via ozone gas pipe 16 to make ozonized water in tank 5); an ozonizer for supplying ozone gas to the ozone water generation tank (Figure 12; Paragraph [0059]; Paragraph [0123]; ozonizer in ozone generator 4); and pH adjustment device for adjusting pH of the dissolution water stored in the ozone generation tank (Figure 12; Paragraph [0123]; Paragraph 
While Yasunaga discloses selective pH adjustment with respect to the ozone treatment (Paragraph [0126]) and addresses organic organisms as contaminants (Paragraph [0069]), the reference is silent on said pH adjustment occurring on the basis of organic substance concentration.
Moncrief discloses a real-time system and processes for controlling ozone gas in the same field of endeavor as Yasunaga, as it solves the mutual problem of treating water with ozone (Abstract).  Moncrief further discloses adjustment of the treatment chemicals based on a plurality of water parameters, such as total organic carbon (Paragraph [0046]), as a means to monitor and adjust the treatment of the water based on said parameters (Abstract; Paragraph [0046]).
Since Yasunaga discloses the adjustment of ozone within the reference, including when the acid may be delivered to the ozonated water (Yasunaga, Paragraph [0069]; Paragraph [0072]; Paragraph [0123]; Paragraph [0126]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pH adjustment device of Yasunaga to further be allowed to adjust the pH of the dissolution water on the basis of an organic substance concentration in the dissolution water as taught by Moncrief because Moncrief discloses such adjustment may be made to optimize the ozone and chemical treatment based on the detected parameters (such as organic substance concentration) of the water at the given time (Moncrief, Abstract; Paragraph [0046]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose comprising: a feeding start determination device for determining whether to start feeding the ozone water from the ozone water generation tank to the separation membrane, on the basis of a dissolved ozone concentration in the dissolution water (Yasunaga, Figure 12; Paragraph [0072]; Paragraph [0077]; Paragraph [0123]; pressure indicator 9 provides indication of when backwashing/ozone treatment should take place; ozone is dissolved in the water to a disclosed predetermined threshold); and an ozone water feeding device for feeding the ozone water generated in the ozone water generation tank to the separation membrane on the basis of a result of determination by the feeding start determination device (Yasunaga, Figure 12; Paragraph [0059]; Paragraph [0072]; Paragraph [0077]; Paragraph [0123]; switching valve and associated piping).
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references disclose an optimized ozone treatment process, including a threshold for dissolved ozone concentration (Yasunaga, Figure 12; Paragraph [0069]; Paragraph [0123]; Paragraph [0126], Moncrief, Abstract; Paragraph [0046]; Yasunaga discloses a high concentration of ozone such as 30 g/Nm3).
However, the combination is silent on a dissolved ozone sensor, a first memory and a first processor.
Moncrief, the secondary reference, further discloses a dissolved ozone sensor to measure the dissolved ozone concentration in a dissolution water (Paragraph [0030]; ozone sensor 124), a first memory to store a threshold for the dissolved ozone concentration for starting feeding the ozone water (Paragraph [0030]; PLC 130 analyzes 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feeding start determination device of Yasunaga by further comprising the dissolved ozone sensor, first memory and first processor of Moncrief because Moncrief discloses such a configuration ensures proper and efficient ozone gas distribution by monitoring and controlling the ozone concentration within the water (Moncrief, Abstract; Paragraph [0030]).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the ozone water generation tank performs a first process of dissolving ozone gas in the dissolution water under a neutral or alkaline condition, and a second process of dissolving ozone gas in the dissolution water under an acidic condition after the first process (Yasunaga, Paragraph [0126]; system where ozone water treatment is followed by acidic treatment along with combined acid/ozone treatment).  
Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.   The combined references further disclose comprising process shift determination device for determining whether to shift from the first process to the second process , on the basis of the organic substance concentration in the dissolution 
	Regarding instant Claim 9, Claim 4, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the pH adjustment device includes a pH sensor to measure pH of the dissolution water stored in the ozone water generation tank, to adjust pH of the dissolution water (Moncrief, Paragraph [0046]; sensors may also include a pH sensor for the water to be treated), a pH adjuster to supply an acid to the ozone water generation tank (Yasunaga, Figure 12; Paragraph [0123]; Paragraph [0126]; acid supply pump 20), a fifth memory to store respective pH setting values of the dissolution water for the first process and the second process (Moncrief, Paragraph [0030]; PLC 130 connected to sensors analyze data from sensor, including what proper pH of water should be), and a processor to control the pH adjuster so that pH of the dissolution water becomes the corresponding pH setting value stored in the fifth memory in each of the first process and the second process (Moncrief, Paragraph [0030]; Paragraph [0046]; pH sensor is connected to PLC 130, data is analyzed and updated based on readings from sensor by PLC 130).
	Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the separation membrane is a separation membrane that makes separation into activated sludge and treated water (Yasunaga, Paragraph [0002]; Paragraph [0078]; membrane of reference is used for separation of activated sludge).  
Regarding instant Claim 11, Yasunaga discloses a membrane cleaning method for cleaning, with ozone water, a separation membrane for filtering treatment target water (Abstract; ozone containing bubbles used for filtered water during backwash treatment of membrane), the membrane cleaning method comprising:  an ozone water generation process of using treated water filtered through the separation membrane as dissolution water and dissolving ozone gas in the dissolution water, to generate ozone water (Yasunaga, Figure 12; Paragraph [0059]; Paragraph [0123]; water from membrane separation device 2 is stored in ozone mixing tank 5, ozone is introduced via ozone gas pipe 16 to make ozonized water in tank 5), wherein the ozone water generation process includes a first process of dissolving ozone gas in the dissolution water under a neutral or alkaline condition, and a second process of dissolving ozone gas in the dissolution water under an acidic condition after the first process (Figure 12; Paragraph [0123]; Paragraph [0126]; ozone may be added to treatment water first, followed by acid/ozone water treatment).
 While Yasunaga discloses selective pH adjustment with respect to the ozone treatment (Paragraph [0126]), a predetermined threshold for ozone concentration (Yasunaga, Figure 12; Paragraph [0069]; Paragraph [0123]; Paragraph [0126]; Yasunaga discloses a high concentration of ozone such as 30 g/Nm3) and addresses organic organisms as contaminants (Paragraph [0069]), the reference is silent on said pH adjustment occurring on the basis of organic substance concentration and starting the feeding of ozone water to the separation membrane based on a dissolved ozone concentration in the dissolution water.

Since Yasunaga discloses the adjustment of ozone within the reference, including when the acid may be delivered to the ozonated water (Yasunaga, Paragraph [0069]; Paragraph [0072]; Paragraph [0123]; Paragraph [0126]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pH adjustment device and the start of the feeding of the ozone water of Yasunaga to further be allowed to adjust the pH of the dissolution water on the basis of an organic substance concentration in the dissolution water and start said feeding on the basis of a dissolved ozone concentration in the dissolution water as taught by Moncrief because Moncrief discloses such adjustment may be made to optimize the ozone and chemical treatment based on the detected parameters (such as organic substance concentration and pH) of the water at the given time (Moncrief, Abstract; Paragraph [0046]).
	Regarding instant Claim 12, Claim 2, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the ozone water generation tank performs a first process of dissolving ozone gas in the dissolution 
	Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose comprising a process shift determination device for determining whether to shift from the first process to the second process, on the basis of the organic substance concentration in the dissolution water (Yasunaga, Paragraph [0126]; Moncrief, Abstract; Paragraph [0046]; multiple sequences of ozone/acid treatment are possible, organic carbon content may be used to determine such sequences).  
	Regarding instant Claim 17, Claim 12, upon which Claim 17 is dependent, has been rejected above.  The combined references further include wherein the pH adjustment device includes a pH sensor to measure pH of the dissolution water stored in the ozone water generation tank (Moncrief, Paragraph [0046]; sensors may also include a pH sensor for the water to be treated), a pH adjuster to supply an acid to the ozone water generation tank, to adjust the pH of the dissolution water (Yasunaga, Figure 12; Paragraph [0123]; Paragraph [0126]; acid supply pump 20), a fifth memory to store respective pH setting values of the dissolution water for the first process and the second process (Moncrief, Paragraph [0030]; PLC 130 connected to sensors analyze data from sensor, including what proper pH of water should be), and a processor to control the pH adjuster so that pH of the dissolution water becomes the corresponding pH setting value stored in the fifth memory in each of the first process and the second 
Regarding instant Claim 18, Claim 5, upon which Claim 18 is dependent, has been rejected above.  The combined references further include wherein the pH adjustment device includes a pH sensor to measure pH of the dissolution water stored in the ozone water generation tank (Moncrief, Paragraph [0046]; sensors may also include a pH sensor for the water to be treated), a pH adjuster to supply an acid to the ozone water generation tank, to adjust the pH of the dissolution water (Yasunaga, Figure 12; Paragraph [0123]; Paragraph [0126]; acid supply pump 20), a fifth memory to store respective pH setting values of the dissolution water for the first process and the second process (Moncrief, Paragraph [0030]; PLC 130 connected to sensors analyze data from sensor, including what proper pH of water should be), and a processor to control the pH adjuster so that pH of the dissolution water becomes the corresponding pH setting value stored in the fifth memory in each of the first process and the second process (Moncrief, Paragraph [0030]; Paragraph [0046]; pH sensor is connected to PLC 130, data is analyzed and updated based on readings from sensor by PLC 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/27/2021